DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 lists "having: a)" with no corresponding "b)", removal of "a)" is suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Cl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2016/0369469 A1), hereinafter Takashima.

Regarding claims 1 and 7, Takashima teaches a cold-rolled steel sheet with a chemical composition in mass percentage as shown in the below table with a microstructure of ferrite (i.e. including polygonal ferrite and bainitic ferrite) of 0-5%, retained austenite 10-20%, martensite (i.e. including fresh, that’s not tempered) of 0-20%, and remainder bainite/tempered martensite ([0021]). It is preferable that the tempered martensite volume fraction is 30-70% ([0071]). Further, Takashima teaches a tensile strength of 1180 MPa or more, a yield ratio of 75% or more (yield ratio=YS/TS, which calculates to yield strength of 885 MPa or more), an elongation (total elongation) of 17% or more, and a hole expansion ratio of 30% or more ([0026]; [0119]; [0004]). The compositional, property and microstructure proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed compositional, property and microstructure requirements. Takashima does not specifically teach bendability of 5 or less.
Takashima teaches a substantially identical cold rolled steel sheet, as discussed above, as applicant discloses as producing the mechanical properties, “mechanical properties of the steel strips and sheets of the present invention can be largely adjusted by the alloying composition and the microstructure” (Pg. 11 Lns. 24-25 of the specification as originally filed), which include bendability (Pg. 9 Ln. 21 and Pg. 11 Lns. 9-11 of the specification as originally filed).  Applicant clearly discloses the properties are adjusted by the alloying composition and microstructure (Pg. 11 Lns. 24-25), which are claimed above.  As Takashima teaches a substantially identical cold rolled steel sheet composition and microstructure, as that which applicant claims (as discussed above) and discloses as producing the claimed bendability, one 
Table 
Element
Claims 1 and 7
Takashima [0021]-[0024]
C
0.15-0.25
0.15-0.30
Si
0.5-1.6
0.8-2.4
B
0.001-0.010
0.0002-0.0050
Cr
≤ 0.8
0-0.50 (optional)
Mo
≤ 0.2
0-0.50 (optional)
Al
0.03-1.0
0.01-0.08
Mn
2.2-3.2
2.4-3.5
Ti
0.01-0.04
0.002-0.05
Ti/B
5-30
2-200 at min/max overlap
Cu
≤ 0.15
0-0.50 (optional)
Ni
≤ 0.15
0-0.50 (optional)
Ca
≤ 0.01
0-0.0050 (optional)
Nb
≤ 0.04
0-0.10 (optional)
V
≤ 0.04
0-0.10 (optional)
Fe
Balance
balance
N (impurity-claim 7)
0.002-0.006
≤ 0.010
P (impurity-claim 7)
≤ 0.02
≤ 0.08
S (impurity-claim 7)
≤ 0.005
≤ 0.005



Regarding claim 2, Takashima teaches each limitation of claim 1, as discussed above, and further teaches the values of Cr, Si, B, Cu, Ni, Nb, V and Ca shown in the above table ([0021]-[0024]). The compositional proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed compositional requirements. 

Regarding claims 3, 4 and 6, Takashima teaches each limitation of claim 1, as discussed above, and further teaches a microstructure of ferrite (i.e. including polygonal/bainitic ferrite) of 0-5%, retained austenite 10-20%, martensite (i.e. including fresh, that’s not tempered) of 0-20%, and remainder bainite/tempered martensite ([0021]).  It is preferable that the tempered martensite volume fraction is 30-70% ([0071]).  Further, teaching a yield ratio of 75% or more (yield ratio=YS/TS, which calculates to yield strength of 885 MPa or more), an elongation (total elongation) of 17% or more, and a hole expansion ratio of 30% or more ([0026]; [0004]).  The microstructure and property proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed microstructure and property requirements. 
Examiner notes that the steel composition limits for Mn, Si, and B are optional as presently recited.

Regarding claim 5, Takashima teaches each limitation of claim 1, as discussed above.  Takashima does not specifically teach wherein the increase in yield strength after 2% stretching in a tensile test, the BH2-value, is at least 30 MPa.
2-value (Pg. 9 Ln. 21 and Pg. 11 Lns. 18-22 of the specification as originally filed).  Applicant clearly discloses the properties are adjusted by the alloying composition and microstructure (Pg. 11 Lns. 24-25), which are claimed above.  As Takashima teaches a substantially identical cold rolled steel sheet composition and microstructure, as that which applicant claims (as discussed above) and discloses as producing the claimed the BH2-value, one would expect the steel of Takashima to possess the claimed property of the BH2-value, absent an objective showing to the contrary (MPEP 2112). 

Regarding claim 8, Takashima teaches each limitation of claim 1, as discussed above, and further teaches the values of P, S, N and Ca shown in the above table ([0021]-[0024]). The compositional proportions disclosed by Takashima overlap applicants claimed proportions.  Therefore, a prima facie case of obviousness is established, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takashima, including those proportions, which satisfy the presently claimed compositional requirements. 

Regarding claim 9, Takashima teaches each limitation of claim 1, as discussed above (see 35 U.S.C. 112(d) rejection above for duplication of claim 1).

Regarding claim 10, Takashima teaches each limitation of claim 1, as discussed above, and further teaches a galvanized treatment to form a galvanized steel sheet ([0114]; galvanized steel sheets by definition have a Zn containing layer on steel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (US 2014/0377584 A1) teaches a cold rolled steel sheet ([0023]) with an overlapping composition, and a similar microstructure (although claimed in area percentages), as that claimed in claim 1 of the instant application ([0026]), and further teaches overlapping tensile strength and hole expansion ratio ranges ([0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784